DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/27/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. Specifically the reference KR20-0177630 is missing a translation.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
Line 15 of claim 1 should read “side walls of the disposable container” for proper grammar. 
Line 13 of claim 1 reading “perforated enabling filler materials” should read “perforated, enabling filler materials” for better clarity.
Claim 5 is missing a transition phrase such as “wherein” or “further comprising” and should be amended to include one.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: filler means in claim 1. Filler means are clarified as filler materials which provides adequate structure in the claims.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the term “preferably” leaving in doubt whether the limitations following the phrase are actually necessarily part of the invention. For the purpose of examination it is interpreted that there is a surface.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosokawa (JP-2006283745A).
Regarding claim 1, Hosokawa (JP-2006283745A) teaches a disposable container (Figs. 1-7 Bag made from papers 1 and 2, abstract) having an opening passage with a closed empty space therebetween (the space made by the papers 1 and 2) further comprising: filler means filled with filler materials (granular fragrances 3) within the closed empty space between an inner side wall (wall proximate cut 5) and an outer side wall (opposite and outer wall indicated close to 2 in fig. 1) and a top (comprising paper 1) and a bottom part (comprising paper 2) of the disposable container; and locking means (clip 21, reading on the definition of locking means as “a press fit or snap fit connection” as set forth on page 7 of the instant specification) at the bottom part of the disposable container (the clip is attached at least indirectly to the bottom part and is proximate to the bottom part) to further secure the disposable container to an air flow means (fig. 5 shows this); characterized in that the inner side wall, the outer side wall, the top and the bottom part of the disposable container are permeable or perforated enabling filler materials to be released into an air flow stream through air flow means (Abstract, fan 6 reads on air flow means defined as an air blower on page 7 of the instant application); wherein the air flow stream is of an air flow direction which is parallel to the outer and inner side walls of disposable container; and wherein filler materials are released by means of vaporization, evaporation or diffusion (Fig. 5 shows this, Claim 1).

Regarding claim 4, Hosokawa teaches wherein the filler materials are filled into the filler means through injection as gel form, filled as pre-configured solid form, filled as liquid form or filled as powder form (Granular aromatic substances 3 see paragraph [0010] and fig. 1).
Regarding claim 5, Hosokawa teaches a universal container (the container could contain or be attached to a variety of different surfaces).
Regarding claim 6, the device taught by Hosokawa can include both heated and non-heated air flow (the device can be clipped to any sort of source that could provide heated or not heated air for example an air vent of a home or car).
Regarding claim 7, Hosokawa teaches the locking means (104) provides for locking of the disposable container to an accessory fixator to secure the disposable container (100) to the air flow means (The fan 6 has a cover 7 with a wire 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa (JP-2006283745A) in view of Woo (KR 20-0177630).
Regarding claim 2, Hosokawa appears to be silent with regards to a magnetic surface. 
Woo (KR 20-0177630) teaches an aromatic diffusion apparatus which is attached to a surface via magnetic means on the surface (Magnet 45 in the figures 4-5, Claim 3 and 5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Hosokawa such that the locking means include a magnet at the bottom part as taught by Woo to arrive at the claimed invention. One would have been motivated to do so to easily removably attach the device to magnetic surfaces to arrive at an improved device. The combination of familiar prior art elements according to known means to arrive at nothing more than predictable results is prima facie obviousness. See MPEP 2143(I)(A) for more details.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa (JP-2006283745A) in view of Egelstad (US 4,835,879).
Regarding claim 8, Hosokawa appears to be silent with regards to absorbent material with filler means absorbed within.
Egelstad (US 4,835,879) teaches a scented delivery device comprising a container with an absorbent material having filler materials absorbed therein (Column 3 lines 53 – 66; Figs 1-3 pad portion 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615.  The examiner can normally be reached on Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/B.H./               Examiner, Art Unit 1799   

/SEAN E CONLEY/               Primary Examiner, Art Unit 1796